AO 24513 (Rev. WAED l 1!16) judgment in a Crirninal Casc

 

 

 

 

 

slice-11 Revised by wAED _ 02/17 US_§,§§%}§.§HE ,?
UNlTED STATES DISTRICT COURT DEC 10 23a
Eastern District of Washington SEAN F. mower sham
_za______,i_ mallory
became mismin ron
UNITED STATES OF AMERJCA JUDGMENT IN A CRIMINAL CASE
v.
'I`ASHA ANN JOI~INSON Case Number: 2:18-CR-00018-WFN-2
USl\/l Number: 20838-085
John Gregory Lockwood
Dcfcndant's Attomcy
|:l
E
THE DEFENDANT:
PI€ pleaded guilty to count(s) l ofthe information Superseding lndictment
m pleaded nolo contendere to couni(s)
which was accepted by the court.
m was found guilty on count(s) after a
plea of not guilty
'l`he defendant is adjudicated guilty ofthese offenses'.

Title & Section / Nature of Ofl`ense Ol'fense Ended Count
18 USC 922(g}(1), 924{a](2) liclon in Possession OI`A Firearm 12/16/2014 ls

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act ot`1984.

EI The defendant has been found not guilty on count(s)

§ Under|ying lndictment igl is i:i are dismissed on the motion of`the United States

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailin address until all fines, restitution, costs, and special assessments im osed by this judgment are fully paid. lf` ordered to pay restitution,
the de endant must notify the court and United States attorney of material c anges in economic circumstancesl

l2/6/20] 8

Qatcrot` lmpositionol`Judgntcnt

A. m:’é")\_)

Signaturc u|`judge v

The l-lonorable Wrn. Fremming Nielscn Senior .ludge, U.S. District Court
Name and 'l`itlc of .|udge

/ 7 // MS’,//N/

Di\le

AO 2455 {Rev. WAED l li'lé) .Iudgnient in a Crimiiiiil Casc judgment __ Page 2 0|`7
Shi:ct 2 - [mprisoriment

DEFENDANT: TASHA ANN JOHNSON
Case Number: 2; l S~C R-OOO l 8-WFN-2

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of: 20 Months as to Count lS

With credit for any time served

§ The court makes the following recommendations to the Bureau of Prisons:

§ The defendant is remanded to the custody of the United States Marshal.

§ The defendant shall surrender to the United States Marshal for this district:

§ at 12:00 |:i a.m. § p.m. on 12!07/2018

 

§ as notified by the United States Marshal.
§ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

§ before 2 p.in. on
i:] as notified by the United States Marsha|.

 

§ as notified by the Probation oi‘ Pretrial Services Ofl`ice.

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on _ _ _ _ _____ ____ __to _ _ _ _ __ _
m _ _ _________ , with a certified copy of this judgmentl
uNii'ED states MARsHAL
By

 

DEPUTY UNITED ST.»\TES MARSE'[AL

AO 2453 {RC\'. \VAED ll)'l(]) Jlldgm€ltl ilt a Critttil‘tal Ct\SC judgment -- lingc 3 0f7
Shcel 3 - Siipcrrised Releasc

DEFENDANT: TASHA ANN JOHNSON
Case Number: 2:18-CR-00018-WFN-2

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : 3 Years

MANDATORY CONDITIONS

l. You must not commit another federal, state or local crime.

!~J

You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.
3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court
§ 'l`he above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check r'fappir`cnb!e)

§ Yoi.i must cooperate in tlie collection of DNA as directed by the probation officer (c/ieck Japplicable)
§ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense (ei'ieck .ffopp!i'cabi'e)

6. § You must participate in an approved program for domestic violence (checi'c Lfapp[icable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page

:\O 2-‘1513 (Rcv. WAED l lflG) .Iudgiiicnt in a Crimina| Case

.|udgnient -- Page 4 of 7
S|ieet 3A - Supcrvised Release

DEFENDANT: TASHA ANN JOl-lNSON
Casc Nuinber: 2: l S-CR~UUU l 8-WFN-2

STANDARD CONI)ITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions ol`supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisoninent, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

Atler initially reporting to the probation office, you will receive instructions from the court or the probation officer about

how and when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

You must be truthful when responding to the questions asked by your probation officer.

You must live at a place approved by the probation of ficer. if you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change lt`
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware ofa change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, acid you must permit the probation
officer to take any items prohibited by the conditions of` your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. lf you plan to change where you work or anything about your work (such as your position
or yourjob responsibilities), you must notify the probation officer at least lO days before the change. If notifying the probation
officer at least lO days in advance is not possible due to unanticipated circumstances you must notify the probation officer
within 72 hours of` becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity lf you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation ofticer.

if you are arrested or questioned by a law enforcement ofl`icer, you must notify the probation officer within 72 hours

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

lf this judgment imposes restitution, a fine, or special assessment, it is a condition of supervised release that you pay in
accordance with the Scliedule of Payments sheet of thisjudginent. You shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Of`f“ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Ovei'w`eiii of Pi~oi’)ati'oii and Si.ipei'vi'sed
Re!ease Cotia’i`i‘iom', available at: wivw.uscourts.g ov.

Dcfendant's Signature Date

 

AO 2458 {Rev. WAED lli'léi) .|udglncnt in a Criiniiial Case
Sheet JD~ Superi.'ised Rcicasc

Judgmcnt -- Pagc 5 of 7

DEFENDANT: TASHA ANN JOHNSON
Case Nuinbcr: 2:13-CR-00018-WFN-2

SPECIAL COND[TIONS OF SUPERVISION

l. You must submit your person, residence, office, or vehicle and belongings to a search, conducted by a probation officer, at a
sensible time and manner, based upon reasonable suspicion of contraband or evidence of violation of a condition of supervision
Failure to submit to search may be grounds for revocation. You must warn persons with whom you share a residence that the premises
may be subject to search.

2. You must undergo a substance abuse evaluation and, if indicated by a licensed/certified treatment provider, enter into and
successfully complete an approved substance abuse treatment program, which could include inpatient treatment and aftercare upon
further order of the court. You must contribute to the cost of treatment according to your ability to pay. You must allow full reciprocal
disclosure between the supervising officer and treatment provider.

3. You must abstain from the use of illegal controlled substances, and must submit to urinalysis and sweat patch testing, as directed by
the supervising officer, but no more than 6 tests per month, in order to confirm continued abstinence from these substances.

4. You must not enter into or remain in any establishment where alcohol is the primary item ofsale. You must abstain from alcohol
and must submit to urinalysis and Breatha|yzer testing as directed by the supervising officer, but no more than 6 tests per month, in
order to confirm continued abstinence from this substance

5. You must complete a mental health evaluation and follow any treatment recommendations of the evaluating professional which do
not require forced or psychotropic medication and/or inpatient confinement, absent further order of the court. You must allow
reciprocal release of information between the supervising officer and treatment provider. You must contribute to the cost of treatment
according to your ability to pay.

6. You shall participate in an anger management program as directed by your supervising officer.

AO 245B (Rev. WAED l li'l()) .ludgment in a Crimina| Case

Judgmcnt -- Page 6 o|"if
Sheet 5 - Crimiiial Monctary l‘ciiulties

DEFENDANT: TASHA ANN JOHNSON
Case Number: 2:18-CR-00018-WFN-2

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule ofpayments on Sheet 6.

Assessment .]VTA Assessntent* F`iiie Restitution
TOTALS $lO0.00 $.00 $.00 $.00
|:] The determination of restitution is deferred until . An Aiiiended Jiidgiiieiir iii a Cri`mi‘naf Case (A O245C) will be

entered after such determination
§ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf`the defendant makes a partial payment, each payee shall receive an approximately proportioned payment1 unless specified otherwise in

the priority order or percentage payment column below. f-fowevcr. pursuant to itt U.S.C. § 3664(i), all nonfederal victims must be paid
before the United Staies is paid.

 

Narne of Payee Total Loss** Restiti_ition Ordered Prioritv or Percentage
§ Restitution amount ordered pursuant to plea agreement $

|:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of t|iejudgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

§ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l ` ` ' w i ed . .
m tie interest requirement is a v l:\ fine E rest|muon
for the
§ the interest requirement for the § fine § restitution is modified as follows:

* .lustice for \"ictiins of 'l`rafficking Act of2()l:i, l’ub. L. No. l 14-22

** Findings for thc total amount ol`losses are required under Chapters lO‘)A. l lO. l lOA. and l lJA of'l`itle 18 for offenses committed on or after
Scptember l3, 1994, but before April 23. 1996.

AO 2453 (Rev. W/\ED ll/lé) .ludgment ina Criiniiiiil Case

Judgment -- l‘age 7 of'i'
Sheet 6 - Sehediile el` Payments

DEFENDANT: 'I`ASHA ANN JOHNSON
Case Number: 2:18-CR-000|8-WFN-2

SCHEDULE OF PAYMENTS

llaving assessed the defendant‘s ability to pay, payment of the total criminal monetary penalties is due as follows:

A l:|

E

l:l
B E
C l:l
D |:l
E [l
F ®

Liinip sum payments of$ due immediately, balance dire

net later than , or
in accordance with [:| C, |:] D, [_'_] E, or [:] F belew; or
Payinent to begin immediately (inay be combined with |:] C, |:| D, or g F below); or

Payment in equal ('e.g., weekly, iiioiithly, quarterly) installments of$ over a period of

(e.g., months or yecii's), to commence (e.g., 30 or 60 days) after the date of this judgment; or
Payinent in equal (e.g., weeklv. monthly qimrier!y) installments of S over a period of

(e.g., monilis or_vem's), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term cf supervision', or
Payment during the term of supervised release will commence within __o___ __" m__ (e.g., 30 or 60 days) alter release from
imprisonment The court will set the payment plan based on an assessment ofthe defendant‘s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Defendant shall participate in the BOP lninate Financial Responsibility Pregram. During the time of incarceration, monetary
penalties are payable on a quarterly basis of not less than $25.00 per quarter.

While on supervised release, monetary penalties are payable on a monthly basis of not less than 325.00 per month or lU% of the
defendant‘s net household inceme, whichever is |arger, commencing 30 days after the defendant is released from imprisonment

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment A|l criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
inmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in filli: Clerk, U.S.
District Court, Attention: Finance, P.O. Box 1493, Spol<ane, WA 99210-|493.

The defendant sliall receive credit for all payments previously made toward any criminal monetary penalties imposed

§ Joint and Several

Defendant and Co-Defendant Names and Case Numbers (i'ncludmg defendani mmiber), Total Aniount, Joint and Several Arnount,
and corresponding payee, if appropriate

El:llj

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant‘s interest in the following property to the United States:

l’ayments shall be applied in the following order: (|) assessmem, (2) restitution principal, (3) restitution interest, (4} line principal, (5) line intercst,
(6) community restitution_. (7) JV'l`A Assessment, (8) penalties, and (9) costs. including cost ofproseeution and court costs.

